Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-8, 10-12, 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tanaka (US 20200175672).

Regarding claim 1, Tanaka teaches an apparatus comprising: an extraction engine to extract a plurality of patches from an image of a printed document (p0040: determine the type of an image defect to which each of segmented images of the print obtained by the segmentation..); 
a classification engine to analyze each patch of the plurality of patches and to assign a defect probability to each patch of the plurality of patches (p0040: uses the first learning model to determine the type of an image defect to which each of segmented ); and 
a rendering engine to generate a map based on the defect probability of each patch of the plurality of patches, wherein the map is to identify defects in the printed document (p0040: the identifier 214 a quantified reliability of an inference result on the type of an image defect, indicating that the probability of “white spotting” is “99%”, the probability of “streaking” is “0.5%”, and the probability of “scratch-like defect” is “0.5%”).

Regarding claim 10, The structural elements of apparatus claim 1 perform all of the steps of method claim 10. Thus, claim 10 is rejected for the same reasons discussed in the rejection of claim 1.

Regarding claim 2, Tanaka teaches the apparatus of claim 1, further comprising a communication interface to receive the image of the printed document from an external device (reading device 16 and 15 in fig. 1).

Regarding claim 3, Tanaka teaches the apparatus of claim 2, further comprising a memory storage unit connected to the communication interface, the memory storage unit to store the image of the printed document (storage device 14 in fig. 1) 

Regarding claim 4, Tanaka teaches the apparatus of claim 1, wherein each patch of the plurality of patches is equal in size, each patch with a predetermined width (fig. 2).

Regarding claim 5, Tanaka teaches the apparatus of claim 4, wherein a first patch selected from the plurality of patches and a second patch selected from the plurality of patches are separated by a stride distance, the first patch to be adjacent the second patch (fig. 2).

Regarding claim 11, Tanaka teaches the method of claim 10, wherein identifying the defect comprises determining if the first defect probability is above a predetermined threshold (p0042: when determining that the reliabilities output from the inferrer 213 include a reliability equal to or greater than a predetermined threshold value).

Regarding claim 7, Tanaka teaches the apparatus of claim 1, wherein the plurality of patches is to be uniformly distributed in a grid over the image of the printed document (fig. 2).

Regarding claim 8, Tanaka teaches the apparatus of claim 1, wherein the classification engine is to use a convolutional neural network to analyze each the plurality of patches (abstract:  learning model).

Claims 14 has been analyzed and rejected with regard to claim 7 and in accordance with Tanaka’s further teaching on: A computer-readable memory that contains instructions, which when executed by a processor perform steps in a method (p0019). 

Regarding claim 12, Tanaka teaches the method of claim 10, wherein analyzing the first patch and analyzing the second patch involves a convolutional neural network, wherein the convolutional neural network is to be applied to the first patch and the second patch separately (p0040: the first learning model to determine the type of an image defect to which each of segmented images).

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka as applied to claim 1 above, and further in view of Yacoubian (US 20210356408).

Regarding claim 9, Tanaka does not teach the apparatus of claim 1, further comprising a post processing engine to identify defects in the printed document based on the map.
Yacoubian teaches the apparatus of claim 1, further comprising a post processing engine to identify defects in the printed document based on the map (p0026: Inspection modalities 105 are combined to produce a defect map and to determine part quality 107 either individually).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tanaka, and to include a post processing engine to identify defects in the printed document based on the map, in order to stop the process if the part will not meet the quality, thus saving time, energy and reduce material loss suggested by Yacoubian (abstract).

Claims 14 has been analyzed and rejected with regard to claims 1 and 9 and in accordance with Tanaka’s further teaching on: A computer-readable memory that contains instructions, which when executed by a processor perform steps in a method (p0019). 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka as applied to claim 5 above, and further in view of Plettinck (US 20140254886).
	 
Regarding claim 6, Tanaka does not teach the apparatus of claim 5, wherein the stride distance is greater than the predetermined width.
Plettinck teaches the apparatus of claim 5, wherein the stride distance is greater than the predetermined width (fig. 3a).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tanaka, and to include the stride distance is greater than the predetermined width, in order to provide an inspection system and method that allow automatic inspection of printing defects on printed instances at the speed of printing.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka as applied to claim 10 above, and further in view of Dewancker et al. (US 8654398).

Regarding claim 13, Tanaka does not teach the method of claim 10, further comprising displaying the first patch and the second patch on the map of the image of the printed document.
Dawancker teaches the method of claim 10, further comprising displaying the first patch and the second patch on the map of the image of the printed document (fig 19c).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tanaka, and to include comprising displaying the first patch and the second patch on the map of the image of the printed document, in order provide a system capable of facilitating the gathering of a library of relevant training images for specific types of print errors.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN Q ZONG whose telephone number is (571)270-1600. The examiner can normally be reached Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on (571) 272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HELEN ZONG
Primary Examiner
Art Unit 2677



/HELEN ZONG/Primary Examiner, Art Unit 2677